DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In Claims 1 and 15, at Line 13, change “on infill” to --one infill--.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flanges” recited throughout the claims (e.g., in claim 1, the “pair of flanges extending outwardly from a bracket) must be shown or the feature(s) canceled from the claim(s).  Or, if the claimed flanges are already shown in the drawings, then they should be assigned a reference numeral in the drawings and be referred to in the specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3770245 to Murdock (“Murdock”).
-From Claim 1: Murdock discloses a fascia mounted railing system, comprising:
a slab 16, having a front face;
a plurality of posts 12, spaced apart, each of the plurality of posts having a pair of channels 31/33, wherein each channel receives one of a plurality infill panels 17,
a mounting bracket assembly attached to each of the plurality of posts and to the slab to secure each of the plurality of posts to the slab (see brackets, not numbered, but visible at base of posts 12 in Fig. 1);
a pair of flanges extending outwardly from a bracket 18 attached to each of the plurality of posts; and
see Fig. 3) one of the pair of flanges on the bracket of each two adjacent posts of the plurality of posts.
-From Claim 3: Murdock discloses a top rail 52 secured to a top of each of the plurality of posts. 
-From Claim 13: Murdock discloses wherein a portion of the at least one in-fill panel received in one of the channels in each of two adjacent posts of the plurality of posts is covered by an insert 31.
-From Claim 15: Murdock discloses a fascia mounted railing system, comprising: 
a slab 16, having a front face; 
a plurality of posts 12, spaced apart, each of the plurality of posts having a pair of channels 31/33 to receive one of a plurality of infill panels 17; 
a mounting bracket assembly, attached to a bottom portion of each of the plurality of posts and. to the slab to secure each of the plurality of posts to the slab (see brackets, not numbered, but visible at base of posts 12 in Fig. 1); 
wherein each of the plurality of posts has a pair of flanges 18 extending outwardly from sides of the posts; and 
wherein each of the plurality of infill panels are received in one of the channels in each of two adjacent posts of the plurality of posts such that each of at least one infill panel sits on one of the pair of fascia mounted railing system, comprising flanges extending from each of two adjacent posts of the plurality of posts.
-From Claim 17: Murdock discloses a top rail 52 secured to a top of each of said plurality of posts.
-From Claim 20: Murdock discloses wherein a portion of the at least one in-fill panel received in one of the channels in each of two adjacent posts of the plurality of posts is covered by an insert 31. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock in view of US 8944414 to Sprague (“Sprague”).
-From Claims 2 and 16: Sprague teaches a panel railing system wherein each of the posts 110 includes a back rail 185 secured to a back of each of the plurality of posts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murdock by adding a back rail as taught by Sprague in order to provide a grippable rail for users’ hands, thereby enhancing safety.

Claims 4, 5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock in view of US 5702090 to Edgman (“Edgman”).
-From Claims 4 and 18, Murdock teaches the elements of the claimed invention except for a corner post (i.e., Murdock only shows a linear configuration)
Edgman teaches a railing system very similar to Murdock, wherein the system includes a plurality of posts 12, 16 with a corner post 14 spaced apart from the others.  Moreover, as to claim 5, Edgman teaches the corner post having the channels positioned at an angle of less than 180 degrees (specifically, at ninety degrees, the angle of the change of direction at the corner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murdock by incorporating a corner post as taught by Edgman in order to allow .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock in view of US 2012/0113519 to Klem, Jr. (“Klem”). 
-From Claim 6: Klem teaches the use of a ceramic frit pattern on glass or plastic panels so as to reduce the risk of collisions from birds. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murdock by incorporating a ceramic frit pattern to the infill panels as taught by Klem in order to enhance the safety of both birds (by preventing their collisions with the panels) as well as the safety of people around the fence itself (by preventing errant birds from flying into them).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdock in view of US 9453357 to Bertato (“Bertato”).
-From Claim 14: Bertato teaches a railing/fence system similar to Murdock wherein at least one in-fill panel is a glass panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Murdoch by forming some or all of its infill panels as glass panels, as glass panels require less maintenance than, for example, metal or wood paneled fences (Col.1, ll. 15-18)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        11/14/2021